Luke, J.
This case arose as an action to recover damages for alleged negligence of the defendant in maintaining steps in its railroad station for passengers to descend to reach trains. The steps were covered with rubber and iron that had grown sleek from use, and on the day of *813the ■ alleged injury they were wet, and by reason thereof were more sleek. The plaintiff testified, that she was on her way down the steps, carrying several bundles, when suddenly she slipped and fell, suffering injuries; and that she did not know what caused her to fall. Her daughter testified, that she was with her at the time of the fall, but did not know what caused it; that about ten minutes after the plaintiff had fallen, arisen, and got on the train, the witness came back to ascend the steps, and while there made an examination and saw where a mark was made on the steps, as if some one had slipped; and that it appeared to be where the plaintiff had slipped,and fallen. Held: No presumption of negligence having been raised by proof of injury, the evidence did not sustain the petition and the allegations of negligence, and it was not error to grant a nonsuit.
Decided March 12, 1918.
Action for damages; from Fulton superior court — Judge Pendleton. May 1, 1917.
E. M. & G. F. Mitchell, R. R. Arnold, for plaintiff.
Brewster, Howell & Heyman, for defendant.

Judgment affirmed on main till of exceptions.


Cross-till dismissed. Wade, C. J., and Jenkins, J., Concur.